Citation Nr: 0808921	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  96-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches, for the period prior to 
August 17, 2005.

2. Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches.

3. Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD), for the 
period prior to August 10, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii that granted service connection for migraine headaches 
and PTSD, and assigned initial 10 percent ratings, effective 
October 31, 1994 for both of those disabilities.  The veteran 
disagreed with the initial ratings.

In a July 1999 decision, the RO increased the initial rating 
for the service-connected PTSD from 10 to 70 percent 
disabling, effective October 31, 1994.  As that award was not 
a complete grant of benefits, the issue remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was initially before the Board in May 2002, at 
which time the Board undertook additional development of the 
veteran's claim pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in November 2003, the 
Board remanded this case to the RO, via the Appeals 
Management Center (AMC), for initial consideration of the 
additional evidence and for additional development of the 
record.

Before the case was returned to the Board for further 
appellate review, the AMC issued a rating decision in January 
2006, which further increased the rating for PTSD to 100 
percent, effective from August 10, 2005.  Thus, the only 
issue remaining with regard to the PTSD, is entitlement to an 
initial rating in excess of 70 percent, from October 31, 1994 
to August 10, 2005; as the increase to 100 percent is not 
effective from the effective date of service connection, and 
the appeal has been pending since that time, the award is not 
a complete grant of benefits, and the issue remains in 
appellate status.  Additionally, the January 2006 rating 
decision increased the rating for the service-connected 
migraine headaches from 10 percent to 30 percent, effective 
from August 17, 2005.  As this award is not a complete grant 
of benefits, the issue also remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

These matters were before the Board again in October 2006, 
and were then remanded for further development.  


FINDINGS OF FACT

1. Prior to February 18, 1999, the veteran's migraine 
headaches most closely approximate migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months. 

2. Beginning February 18, 1999, the veteran's migraine 
headaches most closely approximate migraines with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.

3. The veteran's migraine headaches do not approximate 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

4. Prior to August 10, 2005, the veteran's PTSD did not 
approximate psychiatric disability where all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, psychoneurotic symptoms 
existed that were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran was not demonstrably unable to obtain or retain 
employment.

5. Prior to August 10, 2005, the veteran's PTSD did not 
approximate total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1. The criteria for, an initial disability rating in excess 
of 10 percent for migraine headaches, prior to February 18, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 
8100, 9304 (2007).

2. The criteria for an initial disability rating of 30 
percent, but no more, for migraine headaches, beginning 
February 18, 1999, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 
8045, 8100, 9304 (2007).

3. The criteria for an initial disability rating in excess of 
30 percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Codes 8045, 8100, 9304 (2007).

4. The criteria for an initial disability rating in excess of 
70 percent for PTSD, for the period prior to August 10, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 1994, 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 4.132 Diagnostic Code 9411 
(1996, 2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, November 
2002, May 2004, and November 2006 letters to the veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to an 
increased disability rating, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in November 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in October 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in November 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: service 
medical records, VA medical treatment records, private 
medical treatment records, several VA examinations, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Initial Ratings

The veteran argues that he is entitled to an initial 
disability rating for migraine headaches in excess of 10 
percent, for the period prior to August 17, 2005, and an 
initial rating in excess of 30 percent.  He also argues that 
he is entitled to an initial disability rating in excess of 
70 percent for PTSD, for the period prior to August 10, 2005.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

A. Migraine headaches

The veteran's migraine headaches are evaluated under 
Diagnostic Code (DC) 8100.  DC 8100 provides for the 
following evaluations for a migraine: with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, 50 percent; with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, 30 percent; with 
characteristic prostrating attacks averaging one in 2 months 
over last several months, 10 percent; and with less frequent 
attacks, 0 percent.  38 C.F.R. § 4.124a, DC 8100.

The Board also notes the criteria of DC 8045 for brain 
disease due to trauma.  Under DC 8045, purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, are rated 10 
percent and no more under DC 9304, the criteria used to rate 
dementia due to head trauma.  This 10 percent rating is not 
combined with any other rating for a disability due to brain 
trauma.  38 C.F.R. § 4.124a, DC 8045.

In the instant case, a September 1997 letter from a private 
medical examiner indicates that the veteran reported that he 
had constant headaches bilaterally in the frontal temporal 
region, which were throbbing, and episodes of memory lapses 
that lasted perhaps 15 seconds, which occurred perhaps two to 
three times a year.  He also reported that he had episodes 
where he suddenly dropped to his knees, which occurred about 
two times a year. 

An August 1998 private magnetic resonance imaging (MRI) of 
the brain and March 1999 private electroencephalogram (EEG) 
were both found to be normal.

On VA examination on February 18, 1999, the veteran reported 
bilateral throbbing headaches occurring daily, and twice a 
month having a headache that put him on his knees.  A March 
1999 VA follow-up note indicates that that the veteran had a 
normal EEG, and that the veteran had posttraumatic headaches 
related to a service-connected injury, and that these 
headaches were debilitating.

The veteran was provided a VA neurologic examination in 
August 2005.  The veteran then reported the following about 
his headaches: they were throbbing and pounding; they were 
associated with nausea and rarely with vomiting; they were 
associated with some photophobias and smell sensitively; they 
were worsened by exercise and intercourse, to at least some 
extent; they were quite severe and now occurred once or twice 
a week and lasted several hours; and they had been slowly 
increasing in severity and frequency.  The VA examiner opined 
that the headaches sounded like posttraumatic migraines, 
which were worsening at the time on the basis of multitude of 
problems, the major one being that the headaches had been 
allowed to continue all this time without definitive 
treatment.

A September 2005 VA treatment note indicates it was noted 
that the veteran claimed to have headaches at times each 
week, but that this is not always the pattern.  A December 
2005 VA treatment note indicates that the veteran's headaches 
were better, so that perhaps each month he had a headaches 
and the aspirin and ibuprofen continued to work, and he 
stated that doing relaxation, yoga type of exercises had also 
helped.

After reviewing the record, the Board finds that the 
veteran's migraine headaches do not more closely approximate 
the criteria for a 30 percent disability rating under DC 8100 
than those for a 10 percent disability rating for the period 
prior to February 18, 1999, but that, beginning February 18, 
1999, the veteran's headaches more closely approximate the 
criteria for a 30 percent rating than those for a 10 percent 
rating.  The Board also finds that the veteran's migraine 
headaches do not more closely approximate the criteria for a 
50 percent disability rating under DC 8100 than those for a 
30 percent disability rating.

Prior to February 18, 1999 VA examination, the veteran 
reported constant throbbing headaches bilaterally in the 
frontal temporal region, with episodes of memory lapses that 
lasted perhaps 15 seconds occurring perhaps two to three 
times a year, and episodes where he suddenly dropped to his 
knees occurring about two times a year.  During his February 
18, 1999 VA examination, the veteran reported bilateral 
throbbing headaches occurring daily, and twice a month having 
a headache that put him on his knees.  The Board does not 
find the veteran's reported throbbing headaches to 
approximate characteristic prostrating migraine headache 
attacks, but finds the veteran's headaches that reportedly 
caused the veteran to drop to his knees to approximate 
characteristic prostrating migraine headache attacks for the 
purposes of DC 8100.  In this regard, the Board notes that, 
in the March 1999 follow-up note to the February 19, 1999 VA 
examination, the VA examiner assessed the veteran as having 
posttraumatic headaches that were debilitating.  As the 
medical evidence reflects that the veteran suffered from 
debilitating headaches that reportedly brought him to his 
knees, which approximate characteristic prostrating migraine 
headache attacks, about two times a year prior to February 
18, 1999, the Board finds that the veteran's migraine 
headaches during that time period more closely approximated 
characteristic prostrating attacks averaging one in two 
months over the last several months than characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  As the medical evidence reflects 
that the veteran suffered from debilitating headaches that 
reportedly brought him to his knees, which approximate 
characteristic prostrating migraine headache attacks, about 
two times a month, beginning February 18, 1999, the Board 
finds that the veteran's migraine headaches during that time 
period more closely approximated characteristic prostrating 
attacks occurring on an average once a month over the last 
several months. 

However, the record does not reflect at any point migraine 
headaches symptoms that warrant a 50 percent disability 
rating under DC 8100.  The Board notes that, on September 
2005 examination, the veteran reported headaches that were 
throbbing and pounding associated with nausea and rarely with 
vomiting, associated with some photophobias and smell 
sensitively, worsened by exercise and intercourse to at least 
some extent, which were quite severe and now occurred once or 
twice a week and lasted several hours and which had been 
slowly increasing in severity and frequency.  However, the 
Board does not find the symptomatology described by the 
veteran to approximate very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  First, although the headache attacks 
described by the veteran occurred approximately once or twice 
a week, he did not describe "very frequent" attacks.  
Moreover, the Board does not find such migraine headache 
attacks described in the record to approximate completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  In this regard, the Board notes 
that, although the veteran associated such attacks with 
nausea and some photophobias, he did not indicate headaches 
so incapacitating so as to approximate completely prostrating 
attacks.  Rather, the veteran indicated that exercise and 
intercourse made such headache attacks worse, which indicates 
that the veteran was able to engage in these activities to 
some extent during periods of his headache attacks.  Also, as 
noted in the section below, the record reflects that the 
veteran has had employment problems, but the record does not 
indicate that such problems have been related to prostrating 
headache attacks.  Furthermore, the record does not indicate 
treatment for completely prostrating migraine headaches, but, 
rather, indicates that the veteran's headaches improved with 
aspirin and ibuprofen and yoga type of exercises.  In short, 
the record does not reflect the level of frequency or 
severity of migraine headache attacks that would approximate 
a 50 percent disability rating under DC 8100.

The Board has also considered the possibility of a rating 
under DC 8045 for brain disease due to trauma.  However, as 
the maximum rating for headaches under this code is 10 
percent, and the veteran has received a rating of 10 percent 
or higher from the date of service connection, a higher 
disability rating under DC 8045 is not available.

Accordingly, for migraine headaches, an initial rating in 
excess of 10 percent is not warranted prior to February 18, 
1999, an initial rating of 30 percent is warranted beginning 
February 18, 1999, and an initial rating in excess of 30 
percent is not warranted.

B. PTSD

The veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.

Between the time that the veteran filed for service 
connection for PTSD and the present, new rating criteria for 
psychiatric disorders, including PTSD, became effective 
November 7, 1996.  See 61 Fed.Reg. 52,695 (1996) (to be 
codified at 38 C.F.R. Part 4).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the Board 
will consider the regulations in effect both prior to and 
since November 7, 1996.  The Board observes, however, that 
when an increase is warranted based solely on the revised 
criteria, the effective date for the increase cannot be 
earlier than the effective date of the revised criteria.  See 
38 U.S.C.A. § 5110(g); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under the old criteria for rating service-connected 
psychoneurotic disorders, the following applies:

A 70 percent disability rating is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent rating is warranted when all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, psychoneurotic symptoms 
exist that are totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.

38 C.F.R. § 4.132, DC 9411 (1996).

Under the revised version of 38 C.F.R. § 4.130, DC 9411, the 
following applies:

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, the veteran was provided a VA 
examination in August 1995.  The veteran reported the 
following: that he was employed as of the time of the 
interview, but that his employment history had been 
intermittent; that he estimated that he had had approximately 
20 jobs since leaving Vietnam; that his irritability had 
seriously complicated his employment and had resulted in 
having difficulties obtaining and retaining employment; that 
he estimated that, during the period of the last year, he had 
approximately six months of employment and approximately six 
months of unemployment; and that this ratio of employment had 
been fairly consistent and that he generally spent 
approximately fifty percent of his time unemployed.  The VA 
examiner's findings included the following: the veteran was 
dressed in a polo shirt and slacks, with good personal 
hygiene and grooming; he was able to speak in a coherent and 
organized fashion and it was felt that the information 
contained in his psychiatric examination was reliable and 
dependable; the veteran admitted to having both auditory and 
visual hallucinations of war-related experiences; the veteran 
had problems with his memory associated with amnesia of his 
war-related time period, and memory for recent and remote 
events other than combat appeared to be within normal limits; 
the veteran's mood was one of anxiety and hyperarousal; he 
suffered from prominent irritability; he reported grief 
associated with the loss of fellow soldiers to death and 
survivor guilt; he reported that he had been suicidal one or 
two times during his life but that that was not a regular 
occurrence; he reported that he had the feelings of wanting 
to hurt other people; he was able to do proverb 
interpretations without difficulty and had a normal capacity 
for abstraction; his fund of information was normal; his 
judgment was impaired and he would respond to civilian 
stimuli as though it were a military environment in Vietnam; 
and he was able to name the presidents in reverse order 
without difficulty, and able to recall three items given to 
him after five minutes without difficulty.  It was noted that 
the veteran was currently married and did not have any 
children, and that the veteran reported that his PTSD had 
been a serious and severe problem in his marriage.  The 
veteran was diagnosed as having chronic, severe PTSD.  It was 
noted that the veteran's global assessment of functioning 
(GAF) score was 11,with danger of hurting self and others, 
both at the time of the interview and as the highest level of 
functioning during the last year.  It was noted that the 
veteran lived a life of extreme isolation associated with few 
people with the exception of his wife, that he had totally 
incapacitating psychoneurotic symptoms with gross repudiation 
of reality, that he had disturbed thought and behavior 
processes associated with almost all daily activities, that 
he had severe impairment of his capacity to retain employment 
with difficulties of obtaining employment as well; that he 
reported that approximately fifty percent of his time was 
spent in unemployed status; that the prognosis for the 
veteran's disorder was grave and was expected that this 
symptomatology would probably remain relatively static for 
the foreseeable future unless the patient got involved in 
some treatment activity.  

VA treatment records dated from January 1997 to December 1997 
indicate that the veteran complained of insomnia, 
irritability, anger, flashbacks of Vietnam, and auditory, 
visual, and olfactory hallucinations in January and early 
February 1997, but none in late February 1997 or December 
1997.  The veteran was also noted to be alert and oriented 
times three, to have labile mood with tearfulness, 
depression, homicidal rage, and fear, to have judgment 
impaired, to show normal abstraction with proverbs, and 
history was noted to be accurate.  The veteran was diagnosed 
as having PTSD with psychosis, depression, crying spells, 
social withdrawal, fatigability, and irritability.  In June 
1997, the veteran reported that he was fired from his job due 
to irritability and social interaction problems in the work 
place.  The veteran was also noted to be unemployable due to 
PTSD, and to have intrusive thoughts with panic.

On psychiatric status examination in September 1997, the 
veteran reported that he had experienced psychological or 
emotional problems on 5 days during the past 30 days, and 
reported experiencing serious depression, serious anxiety and 
tension, hallucinations, trouble understanding, concentrating 
or remembering, and trouble controlling violent behavior.  He 
also reported serious thoughts of suicide in the past 30 
days, with no history of suicide attempt given.

On mental status examination by a private medical examiner in 
September 1997, the veteran was alert and fully oriented, 
recalled the number of the examiner's office, recalled two 
out of three items after three minutes, speech was fluent, 
comprehension intact, and there were normal facial movements, 
facial sensation, and speech.

The veteran was afforded another VA examination in September 
1997.  It was noted that, since his August 1995 examination, 
the veteran reported that he had stopped working because he 
was laid off due to his severe PTSD symptoms including 
inability to work with other people, and that his symptoms 
were so severe that he had to move out of the house and made 
a bunker below his house so he did not have to be with his 
wife all of the time, and that he spent most of his time in 
the bunker and hardly talked to his wife.  On mental status 
examination, the following was noted: the veteran was dressed 
in clean clothes and was slightly disheveled; he had 
psychomotor agitation of moving his legs all the time; he 
tired to be cooperative throughout the interview; his speech 
was slightly fast and of low volume; his affect was somewhat 
agitated and his mood was depressed; thought process was 
mostly linear, although there was occasional 
circumstantiality; thought content was preoccupied with his 
PTSD symptoms and he reported to have occasional suicidal 
ideations but denied any current plans now; he stated that, 
if any one pissed him off he would try to stay away, but was 
not sure exactly what he would do; he denied any specific 
person he wanted to harm; he admitted to auditory 
hallucinations of rapid gunfire and choppers and war-related 
activities, as well as visual hallucinations, although they 
were mostly likely to be flashbacks associated with his PTSD; 
for cognitive function, he was oriented to person place, and 
time, and was able to recall three out of three objects 
immediately and two out of three objects in five minutes; he 
had diminished concentration as he made several mistakes and 
also did serial sevens very slowly; he was able to show 
intact abstract thinking; and he had some insight into his 
condition.  The veteran was diagnosed as having PTSD, severe, 
with worsening symptoms resulting in job loss and moving out 
of his house and into a bunker.  The veteran was given a GAF 
of 20.  

The veteran was given another VA examination in August 1999.  
A history was given of chronic PTSD symptoms consisting of 
hypervigilance, startle response, sleep disturbance, 
anger/rage, irritability, and social isolation, including 
recurrent nightmares.  It was noted that, occupationally, he 
had changed jobs frequently in the past due to his anger and 
authority problems, and had not been able to work steadily 
since being laid off in June 1998.  The following was also 
noted: that he had not been able to work, finding that he 
could not tolerate people who disagreed with his engineering 
plans; that he had increased his isolation, especially from 
his wife when at home, stayed in his bunker downstairs, 
noticed that there had been an escalation in their arguments 
and wondered why she had been so patient with him for 19 
years in spite of his PTSD; that he had been patrolling their 
property, which was approximately 29 acres, and guarding the 
perimeter; that, at such moments, he had been paranoid, 
hypervigilant, and triggered easily by stimuli in his 
environment; occupationally, he had not been able to work 
steadily for at least one year; and that, socially, he had 
increased his isolation and withdrawal from contact with 
people in general.  It was noted that in the past year he had 
not even able to work, and that he continued to remain very 
isolated and withdrawn, with is wife as the only social 
support.  On mental status examination, the following was 
noted: he was casually dressed, with ADL's that were rather 
poor; he was somewhat guarded; he stated that he was easily 
frustrated, having frequent temper tantrums; his legs shook 
constantly, and he thus appeared to be very agitated; his 
mood was anxious and sad, with affect which was depressed, 
constricted in range, but appropriate to thought content; he 
did, however, exhibited some liability as he described his 
inability to work an tolerate criticism from others; he 
denied any current suicidal/homicidal ideation or 
visual/auditory hallucinations; he did exhibit increasing 
flashbacks and intrusive thoughts, saying that he smelled 
gunpowder as he became triggered; his thinking was 
disorganized and fragmented; he was generally alert, 
coherent, and oriented; his speech was clear and well-
articulated, but work finding ability was weak; he showed 
some suspiciousness and had some difficulty engaging with 
others; gross and fine motor functioning appeared intact; 
attention/concentration were deficient, and insight/judgment 
were poor; and he reported vegetative signs of depression 
such as poor sleep, apathy, decreased libido, and a low 
energy level.  There were noted to be signs of increased 
intrusive thoughts and flashbacks consisting of triggers that 
were becoming more vivid, and he described smelling gun 
powder and waking up on the ground, as he experienced 
flashbacks related to Vietnam.  He reported increased 
paranoia and hypervigilance.  He was extremely guarded and 
appeared to be paranoid.  He also exhibited some 
inappropriate laughter during the interview.  He denied 
suicidal intent, ideation, or plan.  He was oriented times 
three.  There appeared to be some difficulty with memory from 
details.  He reported obsessive or ritualistic behavior of 
patrolling his property at home and watching the perimeter at 
least two times per day.  Speech was slow in rate and volume.  
He was extremely anxious, especially when dealing with people 
in general, and experienced much agitation when feeling 
triggered.  His affect was very depressed and constricted in 
range, and, in addition, his anxiety level was quite high.  
He appeared to have some trouble controlling is anger and 
frustration, and he had been labile when dealing with 
conflicts regarding his work in the past.  He reported poor 
sleep at night, with recurrent nightmares and frequent 
wakening.  The veteran was given a GAF score of 40.

An August 1999 VA outpatient note indicates that the veteran 
was euthymic, had good range of affect, and had no sucidality 
or psychotic elements.  He was given a GAF score of 60.

On May 2003, October 2003, January 2004, March 2004, May 
2004, September 2004, December 2004, March 2005, April 2005, 
and May 2005 VA outpatient examinations, the following was 
noted on mental status examinations: the veteran was well-
dressed and groomed with no abnormal body movements; speech 
was normal in rate and tone; mood and affect were either 
depressed or full range; thought process was goal-directed; 
the veteran denied any hallucinations or delusion, was not 
suicidal or homicidal, and had nightmares of the war; and he 
was alert and oriented times three; and insight and judgment 
were good.  The veteran was consistently given a GAF score of 
40, and consistently noted not to be suicidal, homicidal, or 
psychotic.  On May 2003 VA outpatient examination, the 
veteran reported that he had to appear in court for 
terroristic threatening charges and that he had lost his job.  
In March 2004, the veteran reported an increase in anger and 
irritability of the last month or so, that he had not found 
employment, that in the recent past did a few jobs on and 
off, but that now he did not even do that, and that he was 
constantly arguing with his wife and was living separate from 
her.  The March 2004 examiner noted that irritability 
increased, and that the examiner advised the veteran to stop 
working, as he believed his irritability secondary to PTSD 
could be worsened by employment.  In May 2004, it was noted 
that the veteran had become more dysfunctional and angry in 
the past few years secondary to his PTSD and was unable to 
work.  In October 2004, the veteran reported that he woke up 
with a BB gun in his hands and smelling blood and gun powder, 
and realized he had seen the movie Rambo and it reminded him 
of a killing in Vietnam, that he stated to talk of it but got 
too emotional and asked to stop, and indicated that he 
recently had been talking to the only survivor besides 
himself of this episode daily.

After reviewing the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 100 percent disability rating under either the old or 
the revised version of DC 9411 than those for a 70 percent 
disability rating, for the period prior to August 10, 2005.  
The record reflects PTSD symptoms that have been productive 
of severe social and occupational impairment.  However, the 
Board does not find that the veteran's PTSD during this 
period approximates psychiatric disability where all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, psychoneurotic 
symptoms exist that are totally incapacitating, bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and where the veteran is demonstrably unable 
to obtain or retain employment.  Also, the record does not 
reflect total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The medical record consistently reflects that the veteran has 
been alert and oriented times three on examination, that his 
hygiene and appearance have been normal, that his speech and 
thought processes have been essentially normal, and that 
there has been no significant memory loss, such as for names 
of close relatives, own occupation, or own name.  The Board 
notes that minimally inappropriate behavior, such as some 
inappropriate laughing has been noted on examination.  
However, nothing that could be characterized as grossly 
inappropriate behavior, or disturbed thought or behavioral 
processes, has been noted on objective medical examination.

Also, the Board notes that, although the veteran's appearance 
and hygiene have been noted to be normal or good on almost 
all examinations, there have been occasional notations in the 
record of minor neglect of personal appearance and hygiene, 
such as having a slightly disheveled appearance.  However, 
the Board also notes that neglect of personal appearance and 
hygiene are criteria under the revised version of DC 9411 for 
a 70 percent rating, and therefore neglect of personal 
appearance and hygiene are consistent with a 70 percent 
rating for PTSD.  In any event, the record does not reflect 
hygiene problems or anything else that could be characterized 
as an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).  

While the veteran has intermittently reported thoughts of 
suicide and of harming others, and the record shows 
manifestations of irritability and anger, the evidence does 
not show that the veteran's PTSD symptoms are productive of 
any persistent danger of hurting self or others, and there 
has been no history of violence or suicide attempts indicated 
in the record.  The Board also notes that suicidal ideation 
and impaired impulse control, such as unprovoked irritability 
with periods of violence, are criteria listed under the 
revised version of DC 9411 for a 70 percent rating.  To the 
extent that the record reflects any behavior or inclination 
of the veteran toward harming himself or others, such 
symptoms more closely approximate suicidal ideation and 
impaired impulse control, such as unprovoked irritability 
with periods of violence, than a persistent danger of hurting 
self or others.

Also, reports by the veteran of hallucinations have been 
noted in the record, particularly in the period prior to and 
including early 1997.  However, the record does not reflect 
persistent delusions or hallucinations productive of total 
impairment, or any symptoms bordering on gross repudiation of 
reality.  In this regard, the Board notes that, on August 
1995 VA examination, the veteran was noted to be able to 
speak in a coherent and organized fashion and it was felt 
that the information contained in his psychiatric examination 
was reliable and dependable.  Furthermore, on mental status 
examinations from August 1995 to September 1997, the veteran 
was consistently noted to be alert and fully oriented, with 
no indications of delusions or hallucinations, or any 
repudiation of reality ever noted on objective medical 
examination.

Furthermore, while the record reflects severe occupational 
impairment due to PTSD symptoms, the record does not reflect 
total occupational impairment, or demonstrable inability to 
obtain or retain employment, due to such symptoms as those 
listed in the criteria for a 100 percent rating under both 
the old and revised versions of DC 9411.  During the relevant 
period, the record reflects that the veteran had been 
intermittently employed, with the veteran reporting that he 
generally spent approximately fifty percent of his time 
unemployed on August 1995 VA examination, and with employment 
ending due to the PTSD symptoms of irritability and inability 
to interact socially or work with people.  The Board also 
notes a May 2004 VA note indicating that the veteran had 
become more dysfunctional and angry in the past few years, 
secondary to his PTSD, and was unable to work.  However, the 
Board notes that the fact that the veteran was able to be 
employed part of the time does not indicate total 
occupational impairment or demonstrable inability to obtain 
or retain employment.  Moreover, the Board notes that the 
veteran's severe impairment in the ability to obtain or 
retain employment was primarily due to such PTSD symptoms as 
impaired impulse control (such as unprovoked irritability), 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and an inability to establish 
and maintain effective relationships.  Such symptoms of 
severe occupational impairment are most consistent with the 
criteria for a 70 percent rating under both the old and the 
revised versions of DC 9411.

The Board notes the August 1995 VA examiner's opinions that 
the veteran was a danger of hurting self and others, and 
lived a life of extreme isolation associated with few people 
with the exception of his wife, that he had totally 
incapacitating psychoneurotic symptoms with gross repudiation 
of reality, disturbed thought and behavior processes 
associated with almost all daily activities, and severe 
impairment of his capacity to retain employment with 
difficulties of obtaining employment as well.  The Board also 
notes that the old criteria for a 100 percent rating under DC 
9411 included totally incapacitating psychoneurotic symptoms, 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  However, the Board does not find the 
opinion that that the veteran had totally incapacitating 
psychoneurotic symptoms with gross repudiation of reality, 
disturbed thought and behavior processes associated with 
almost all daily activities to be consistent with the 
findings in the medical record, including those findings by 
the August 1995 VA examiner.  Specifically, the Board notes 
the following findings by the August 1995 VA examiner: that 
the veteran was able to speak in a coherent and organized 
fashion and it was felt that the information contained in his 
psychiatric examination was reliable and dependable; that he 
was able to do proverb interpretations without difficulty and 
had a normal capacity for abstraction; that his fund of 
information was normal; and that he was able to name the 
presidents in reverse order without difficulty, and able to 
recall three items given to him after five minutes without 
difficulty; and that the veteran was employed as of the time 
of the interview.  These findings do not indicate a 
repudiation of reality, and there are no objective mental 
status findings in the August 1995 VA examination report that 
suggest any such gross repudiation of reality.  Furthermore, 
on August 1995 VA examination, the veteran's hygiene and 
appearance were noted to be normal, he was noted to be able 
to speak in a coherent and organized fashion, and he was 
noted to be employed at the time of the examination.  These 
findings do not reflect that the veteran's PTSD was 
productive of disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, but, 
rather, that the veteran could, at a minimum, perform normal 
daily activities, such as maintaining hygiene, grooming, 
conversing, thinking logically, and working.

The Board also notes that, during the period in question, the 
veteran's GAF scores ranged from 11 to 60.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32; see 
38 C.F.R. § 4.130.

Specifically, the Board notes that the veteran was given a 
GAF score of 11 in August 1995, a score of 20 in September 
1997, and mostly scores of 40 on other VA examinations.  
However, on neither the August 1995 VA examination, nor the 
September 1997 examination, did the veteran's symptoms 
reflect danger of hurting himself or others to the extent 
that there had been suicide attempts without clear 
expectation of death, frequent violence, manic excitement, or 
any other behavior that approximates the severity of those 
symptoms.  Also, as discussed above, the examinations did not 
reflect symptomatology of occasionally failing to maintain 
minimal personal hygiene, such as smearing feces, or gross 
impairment in communication, such as being largely incoherent 
or mute, or any other behavior or manifestations of PTSD that 
approximate the severity of those symptoms.  Thus, to the 
extent that the veteran's assigned GAF scores of 11 and 20 
indicate the level of severity of the symptoms described in 
DSM-IV for scores in that range, the Board finds such scores 
to be inconsistent with the medical findings of record.

With respect to the veteran's GAF scores of 40, the Board 
notes that the psychiatric examination findings of record do 
not reflect impairment in reality testing or communication, 
such as speech that is at times illogical, obscure, or 
irrelevant, as discussed above.  The record does reflect 
major impairment in several areas, such as work, family 
relations, judgment, thinking, or mood.  However, the Board 
finds such major impairment to be consistent with the 
symptoms listed in the criteria for a 70 percent rating under 
both the old and revised versions of DC 9411; specifically, 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment, and occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Thus, the Board has 
considered the GAF scores assigned to the veteran prior to 
August 12, 2005, but finds that, even considering such 
scores, the veteran's PTSD does not warrant a 100 percent 
rating.

In short, the Board finds that, while the veteran's PTSD 
prior to August 10, 2005 was productive of severe social 
impairment, as well as severe impairment in the ability to 
obtain or retain employment, PTSD has not been productive of 
such total social and occupational impairment caused by such 
extremely severe symptoms as those listed in the criteria for 
a 100 percent rating under the old and new versions of DC 
9411.  Accordingly, a disability rating in excess of 70 
percent for PTSD, prior to August 10, 2005, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

















ORDER

1. Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches, for the period prior to 
February 18, 1999, is denied.

2. Entitlement to an initial disability rating in excess of 
30 percent, but no more, for migraine headaches, for the 
period beginning February 18, 1999, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

3. Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches is denied.

4. Entitlement to an initial disability rating in excess of 
70 percent for PTSD, for the period prior to August 10, 2005, 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


